Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 5/02/22.

Response to Amendment
The examiner acknowledges the amendment of claims 1,6,17,18,24  and the cancellation of claims  8-16, ,19, and 26-27. 

Response to Arguments
Applicant’s arguments with respect to the limitation of displaying a locked screen and the monitoring of the first and second feature input is moot in view of the new ground of rejection. The newly cited reference of Kim is now relied upon for teaching this limitation. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


       Claim 18 is rejected under 35 U.S.C. 101 because the claimed subject matter is directed to a non-statutory subject matter.

       Claim 18 is drawn to a computer readable medium having an instruction stored therein, the claimed computer readable medium as disclosed is not explicitly limited to non-transitory computer readable medium and therefore fails to fall within a statutory category of invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 17-18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US Patent Application Publication 20170185988 in view of Kim US Patent Application Publication 20110041102 and further in view of Zhu US Patent 8249654.

Regarding claim 1, 5, Hu et al. teaches invoking a first radio frequency card function in response to a first feature input of a biometric input and invoking a second radio frequency card function in response to a second feature input of a biometric input (paragraph 022-027, 030,083). Hu et al. is silent on teaching displaying a locked interface of a locking screen application unlocking the scree of the device while invoking the first and second radio frequency card function and the first radio frequency card is an access card. Kim in an analogous art teaches a mobile device receiving a first and second feature information in the form of a gesture and unlocking the mobile device and executing a function based on the detected input feature (paragraph 0113-0114,0118-0129). Zhu in an analogous art teaches storing various card including credit cards and access card on a mobile device (col. 1 lines 26-32) and teaches the user selecting the desired card function based on the user’s features input (col. 4 lines 13-35, col. 5 lines 18-33). 
It would have been obvious to one of ordinary skill in the art to modify the system of Hu et al. at the time of the invention as disclosed by Kim in view of Zhu because such modification improves the security of the mobile device and increases the functionalities of the smart card functions provided by the mobile device and further providing a more user friendly user interface for invoking applications provided by the mobile device. 
Regarding claim 2, Hu et al. teaches the first feature information comprises a fingerprint feature (paragraph 023-025).
Regarding claim 3, Hu et al. teaches in response to a radio frequency card association request carrying the radio frequency card obtaining the first feature information of the user and  establishing the mapping (binding) relationship between the first feature information and the first radio frequency card (paragraph 030).

Regarding claim 4, Hu et al. teaches the establishing the mapping relationship between the first feature information and the first radio frequency card type comprises:
performing identity authentication on the user, and if an authentication result succeeds, establishing the mapping relationship between the first feature information and the first radio frequency card type (paragraph 030).
Regarding claim 6, Hu et al. teaches establishing the mapping relationship between a first feature information and a target radio frequency card, establishing the mapping relationship between the first feature information and a target radio frequency card type, selecting a default radio frequency card from the target radio frequency card type: invoking a radio frequency card function corresponding to a default radio frequency card, wherein the default radio frequency card is predetermined to be a preferred radio frequency card in the plurality of radio frequency cards (paragraph 030).

Regarding claim 7, Hu et al. teaches establishing the mapping relationship between the first feature information and the first radio frequency card comprises establishing the mapping relationship between a radio frequency card selected by the user and the first feature information (paragraph 030). 
Regarding claim 17, 23, Hu et al teaches a device comprising:
a processor (820, paragraph 076);
a memory to store instructions, which when executed by the processor, to cause the device to perform operations of invoking a radio frequency card function, the comprising:
 invoking a first radio frequency card function in response to a first feature input of a biometric input and invoking a second radio frequency card function in response to a second feature input of a biometric input (paragraph 022-027, 030,083). Hu et al. is silent on teaching displaying a locked interface of a locking screen application unlocking the scree of the device while invoking the first and second radio frequency card function and the first radio frequency card is an access card. Kim in an analogous art teaches a mobile device receiving a first and second feature information in the form of a gesture and unlocking the mobile device and executing a function based on the detected input feature (paragraph 0113-0114,0118-0129). Zhu in an analogous art teaches storing various card including credit cards and access card on a mobile device (col. 1 lines 26-32) and teaches the user selecting the desired card function based on the user’s features input (col. 4 lines 13-35, col. 5 lines 18-33). 
It would have been obvious to one of ordinary skill in the art to modify the system of Hu et al. at the time of the invention as disclosed by Kim in view of Zhu because such modification improves the security of the mobile device and increases the functionalities of the smart card functions provide by the mobile device and further providing a more user friendly user interface for invoking applications provided by the mobile device. 

Regarding claim 18, Hu et al. teaches computer-readable storage medium, having an instruction stored therein, wherein which when executed by a processor, cause the processor to perform operations comprising
invoking a first radio frequency card function in response to a first feature input of a biometric input and invoking a second radio frequency card function in response to a second feature input of a biometric input (paragraph 022-027, 030,083). Hu et al. is silent on teaching displaying a locked interface of a locking screen application unlocking the scree of the device while invoking the first and second radio frequency card function and the first radio frequency card is an access card. Kim in an analogous art teaches a mobile device receiving a first and second feature information in the form of a gesture and unlocking the mobile device and executing a function based on the detected input feature (paragraph 0113-0114,0118-0129). Zhu in an analogous art teaches storing various card including credit cards and access card on a mobile device (col. 1 lines 26-32) and teaches the user selecting the desired card function based on the user’s features input (col. 4 lines 13-35, col. 5 lines 18-33). 
It would have been obvious to one of ordinary skill in the art to modify the system of Hu et al. at the time of the invention as disclosed by Kim in view of Zhu because such modification improves the security of the mobile device and increases the functionalities of the smart card functions provide by the mobile device and further providing a more user friendly user interface for invoking applications provided by the mobile device. 
. 
Regarding claim 20, Hu et al. teaches the first feature information comprises a fingerprint feature (paragraph 023-025).

Regarding claim 21, Hu et al. teaches in response to a radio frequency card association request carrying the radio frequency card, obtaining the first feature information of the user, and
establishing the mapping relationship between the first feature information and the first radiofrequency card type (paragraph 030).
Regarding claim 22, Hu et al. teaches the establishing the mapping relationship between the first feature information and the first radio frequency card type comprises:
performing identity authentication on the user, and if an authentication result succeeds, establishing the mapping relationship between the first feature information and the first radio frequency card type (paragraph 030).

Regarding claim 24, Hu et al. teaches establishing the mapping relationship between a first feature information and a target radio frequency card, establishing the mapping relationship between the first feature information and a target radio frequency card type, selecting a default radio frequency card from the target radio frequency card type: invoking a radio frequency card function corresponding to a default radio frequency card, wherein the default radio frequency card is predetermined to be a preferred radio frequency card in the plurality of radio frequency cards (paragraph 030).

Regarding claim 25, Hu et al. teaches establishing the mapping relationship between the first feature information and the first radio frequency card comprises establishing the mapping relationship between a radio frequency card selected by the user and the first feature information (paragraph 030). 



           



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683